The Court:
Judgment and order reversed, for the reasons stated in the opinion heretofore filed herein by Department One.
The following is the opinion of Department One, together with the dissenting opinion of McKee, J.:
The Court :
The plaintiffs are entitled to recover possession of the premises in controversy, unless the homestead claim of the defendant, Concepcion de la Guerra, is a valid one, or unless the adverse possession which the Court below found she has held of the premises constitutes a bar to such recovery.
The premises, which are known as the Cañada de Tapo, form a part of the Simi Rancho, situated in Santa Barbara. County. This rancho was, at the time of his death, which occurred in February, 1858, the property of José de la Guerra y Moriega. Moriega left surviving him four sons—Pablo, Francisco, Antonio Maria, and Miguel de la Guerra. In 1861 these sons were tenants in common of undivided interests in the rancho (whether as devisees or heirs-at-law is immaterial), and the defendant, Concepcion, was then the wife of Francisco. On the twenty-ninth of April of that year, Concepcion filed in due form a declaration of homestead on the Cañada de Tapo, but the declaration so filed was invalid because the premises were then held by tenancy in common. (Cameto v. Dupuy, 47 Cal. 80; Elias v. Verdugo, 27 id. 418; Seaton *112v. Son, 32 id. 481; Wolf v. Fleischacker, 5 id. 244; Reynolds v. Pixley, 6 id. 165.)
Subsequent to the filing of the declaration of homestead, to wit, in May, 1861, Pablo, Francisco, Antonio Maria, and Miguel de la Guerra executed to one Cook a mortgage on all their right, title, and interest in the Simi Bancho, to secure certain indebtedness due him; and on the sixteenth of October, 1861, they executed to one Oreña a deed for all their right, title, and interest therein, which deed was absolute on its face, but was intended as a mortgage to secure certain indebtedness due Oreña. The indebtedness to Cook not having been paid, Cook commenced an action to foreclose his mortgage, to which Oreña was made a party, and which action resulted in the entry, on the seventeenth of FTovember, 1863, of a judgment for the plaintiff, directing, among other things, the sale of the mortgaged property, or so much thereof as should be necessary to satisfy the judgment. Under this judgment the Simi Bancho was sold to Cook, and on October 6, 1864, he received the sheriff’s deed therefor.
The interest of Cook in that portion of the rancho comprising the premises in controversy subsequently, and prior to the year 1873, vested in Eugene L. Sullivan; and these premises, Sullivan, on the fourteenth of January, 1873, conveyed to- Francisco de la Guerra and Antonio Maria de la Guerra. October 25, 1875, Antonio Maria mortgaged his interest therein to one Buiz to secure the sum of two thousand seven hundred dollars, and on the eighteenth of July, 1876, Francisco mortgaged his interest therein to the plaintiffs, Einstein and Bernheim, to secure the sum of four thousand eight hundred and thirty-seven dollars. The Buiz mortgage was subsequently foreclosed, and under the decree of foreclosure the interest of Antonio Maria in the premises in controversy was sold to Buiz, who afterwards assigned his certificates of purchase to the plaintiff, the First FTational Gold Bank of Santa Barbara, which latter received, on October 9, 1878, from the Sheriff, a deed conveying to it the interest of Antonio Maria de la Guerra in the said premises. The mortgage given by Francisco was also foreclosed, and under the decree of foreclosure the interest of Francisco was sold to the plaintiffs Einstein and Bernheim, who, on January 27, 1879, *113received from the Sheriff a deed conveying to them the interest of Francisco de la Guerra in the r premises in controversy.
During all this time the Court below found the defendant, Concepcion, was with her husband and family, in the actual and exclusive occupation of the Cañada de Tapo, claiming the same as her homestead, and was in such actual and exclusive occupation at the time of, and for a long time prior to the filing by her of the declaration of homestead, and that the said premises were, during all the said times, inclosed.
The Court below further found “that from and since the twenty-ninth day of April, 1861 (the date of filing the declaration of homestead), defendant Concepcion S. de la Guerra has resided with her family upon said tract or place called ‘ Tapo,’ and continuously during all that time has held, and now holds open, notorious, exclusive, adverse possession thereof.” But it is evident that this last finding can not avail her. It was by virtue of her marital relations with her husband that she filed the declaration in 1861, and has continued to claim the premises as a homestead. There is no pretense that her husband claimed adversely to any one, and she could not claim adversely to him or to those holding - under him so long as he remained the head of the family, which he did until his death, subsequent to July 18,1876.
As has already been said, the declaration of homestead was invalid when it was filed. But it is claimed that it was validated by the Act of the Legislature, approved March 9,1868. The first and second sections of that Act are;
“Section 1. Whenever any party entitled to a homestead under the laws of this State, shall be in exclusive occupation of any parcel or tract of land, having the same inclosed, and shall select and record and reside upon the same as a homestead, such party so selecting and claiming shall be entitled to such homestead, and to all rights and exemptions provided by the general law relating to homesteads, to the extent of such claimant’s interest in such homestead property, although such land be held in joint tenancy, or tenancy in common, or such claimant own only an undivided interest therein.
“Sec. 2. This Act shall apply to all homesteads heretofore *114recorded under the laws of this State, as well as those that may hereafter be acquired; provided, that the provisions of this Act shall not apply to any actions now commenced and pending in any Court of this State, so as to require any of the parties claiming homesteads under the provisions of this Act to be made parties in such pending suits.”
It is impossible to perceive what application this Act has to this case; for long prior to its. adoption all of the right, title, and interest of Francisco de la Guerra in the premises had passed from him to Cook under the foreclosure proceedings. There was no interest, therefore, on which the provisions of the Act could operate. We discover no ground on which the alleged homestead can be sustained.
Judgment and order reversed and cause remanded for a new trial.